Exhibit 10.1

2011 Zebra Technologies Corporation

Long-Term Incentive Plan

(Amended and Restated as of May 15, 2014)

Section 1

Establishment and Purpose

1.1. Establishment. This Plan shall be submitted to the stockholders of Zebra
Technologies Corporation, a Delaware corporation (“Zebra”) for approval at the
2011 annual meeting of stockholders and, if approved by majority of the votes
cast affirmatively or negatively by the holders of the shares of Class A Common
Stock, par value $0.01 per share, of Zebra (“Common Stock”) present in person or
represented by proxy at such meeting, shall become effective on the date of such
approval. This Plan shall terminate on the tenth anniversary of the effective
date of the Plan, unless terminated earlier by the Board. Termination of this
Plan shall not affect the terms or conditions of any Award granted prior to
termination. In the event that this Plan is not approved by the stockholders of
Zebra, this Plan shall be null and void. The Plan supersedes and replaces the
Zebra Technologies Corporation 2006 Incentive Compensation Plan (the “Prior
Plan”), except that the Prior Plan shall remain in effect with respect to
outstanding awards under the Prior Plan until such awards have been exercised,
forfeited, canceled, expired or otherwise terminated in accordance with their
terms.

1.2. Purposes. The purposes of the Plan are to align participants’ long-term
compensation with the interests of Zebra and its stockholders and to attract,
retain, motivate and reward key personnel. To accomplish the foregoing, the Plan
provides that Zebra may grant Incentive Stock Options, Nonqualified Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Awards, Performance Shares or Performance Units.

Section 2

Definitions

2.1. “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards, Performance Shares
or Performance Units.

2.2. “Award Agreement” means either: (a) a written or electronic agreement
between Zebra and a Participant that sets forth the terms and conditions of an
Award, and is a condition to the grant of an Award or (b) a written or
electronic statement issued by Zebra describing the terms and conditions of an
Award.

 

2.3. “Board” means the Board of Directors of Zebra.

2.4. “Cause” means, unless otherwise provided for in the Award Agreement, as
determined by Zebra, in its sole discretion, termination of the Participant’s
employment with Zebra and its Subsidiaries because of the Participant’s: (a) a
material breach of an Award Agreement or of any other agreement to which the
Participant and Zebra or a Subsidiary are parties, as determined by Zebra in
good faith; (b) a material violation of Zebra policy, regardless of whether
within or outside of his or her authority; (c) willful or intentional
misconduct, gross negligence, or dishonest, fraudulent, or unethical behavior,
or other conduct involving serious moral turpitude, in the performance of
Participant’s duties; (d) dishonesty, theft or conviction of any crime or
offense involving money or property of Zebra or any Subsidiary; (e) breach of
any fiduciary duty owing to Zebra or any Subsidiary; (f) unauthorized disclosure
or dissemination of confidential information; or (g) conduct that is, or could
reasonably be expected to be, materially harmful to Zebra or any of its
Subsidiaries, as determined by Zebra in good faith.



--------------------------------------------------------------------------------

2.5. “Change in Control” means, unless the Committee provides otherwise in the
Award Agreement, the occurrence of any of the following events:

(a) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 35% or more of either (i) the then outstanding shares of
Common Stock (the “Outstanding Common Stock”) or (ii) the combined voting power
of the then outstanding securities of Zebra entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (A) any acquisition directly from Zebra (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from Zebra), (B) any acquisition by Zebra, (C) any acquisition
by an employee benefit plan (or related trust) sponsored or maintained by Zebra
or any corporation controlled by Zebra or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.5; provided, further, that for purposes of
clause (B), if any Person (other than Zebra or any employee benefit plan (or
related trust) sponsored or maintained by Zebra or any corporation controlled by
Zebra) shall become the beneficial owner of 35% or more of the Outstanding
Common Stock or 35% or more of the Outstanding Voting Securities by reason of an
acquisition by Zebra, and such Person shall, after such acquisition by Zebra,
become the beneficial owner of any additional shares of the Outstanding Common
Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, that any individual who becomes a director of Zebra subsequent to the
date hereof whose election, or nomination for election by Zebra’s stockholders,
was approved by the vote of at least two-thirds of the directors then comprising
the Incumbent Board shall be deemed a member of the Incumbent Board; and
provided, further, that any individual who was initially elected as a director
of Zebra as a result of an actual or threatened solicitation by a Person other
than the Board for the purpose of opposing a solicitation by any other Person
with respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board or who
was initially elected as a director of Zebra and whose election was opposed by
the Incumbent Board;

(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Zebra (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the entity resulting from such Corporate Transaction
(including, without limitation, an entity which as a result of such transaction
owns Zebra or all or substantially all of Zebra’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (ii) no Person (other than: Zebra; any employee benefit plan (or related
trust) sponsored or maintained by Zebra or any entity controlled by Zebra; and
any Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 35% or more of the Outstanding Common Stock
or the Outstanding Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 35% or more of, respectively, the outstanding shares of
common stock of the entity resulting from such Corporate Transaction or the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors (or similar body) of the entity resulting from
such Corporate Transaction; or

(d) the consummation of a plan of complete liquidation or dissolution of Zebra.

 

2



--------------------------------------------------------------------------------

2.6. “Code” means the Internal Revenue Code of 1986, as amended.

2.7. “Common Stock” has the meaning set forth in Section 1.1.

2.8. “Committee” means the Compensation Committee of the Board.

2.9. “Director” means any individual who is a member of the Board.

2.10. “Disability” means, unless otherwise provided for in the Award Agreement,
(i) in the case of an Employee, the Employee qualifying for long-term disability
benefits under any long-term disability program sponsored by Zebra or a
Subsidiary in which the Employee participates and (ii) in the case of a Director
or consultant, the inability of the Director or consultant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or which has lasted
or can be expected to last for a continuous period of not less than 12 months,
as determined by Zebra, based upon medical evidence.

2.11. “Employee” means any employee of Zebra or any Subsidiary.

2.12. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.13. “Fair Market Value” means the closing price of the Shares on a national
securities exchange on the date as of which such value is being determined or,
if there shall be no reported transactions for such date, on the next preceding
date for which transactions were reported; provided, however, that Fair Market
Value may be determined by Zebra by whatever means or method as Zebra, in the
good faith exercise of its discretion, shall at such time deem appropriate;
provided, further, that no method of determining Fair Market Value will be used
with respect to an Option or SAR if such method would cause the Option or SAR to
constitute a form of nonqualified deferred compensation subject to Section 409A
of the Code.

2.14. “Good Reason” means, unless otherwise provided for in the Award Agreement,
termination of the Participant’s employment with Zebra and its Subsidiaries
because of resignation by the Participant for any of the following reasons:
(a) a demotion of the Participant to a lesser position (including a material
diminution in the status of the Participant’s responsibilities, authorities,
powers or duties taken as a whole) or assignment to the Participant of any
duties materially inconsistent with the status and responsibilities of the
Participant’s position; (b) a material breach of any provision of the
Participant’s employment agreement, if any, by Zebra or its Subsidiaries and
Zebra’s failure to cure such breach within fifteen (15) business days after
receipt of written notice from the Participant to the Vice President, Human
Resources specifying in reasonable detail the nature of the breach; or (c) a
decrease in base salary at the rate in effect on the date of grant of the Award,
but only if the Participant terminates his or her employment within ten
(10) business days after the effective date of the decrease. If the Participant
fails to terminate his or her employment within ten (10) business days after the
effective date of a decrease, a termination shall not constitute termination of
employment by the Participant for Good Reason.

2.15. “Incentive Stock Option” or “ISO” means a right to purchase Shares
pursuant to terms and conditions that provide that such right will be treated as
an incentive stock option within the meaning of Section 422 of the Code.

 

3



--------------------------------------------------------------------------------

2.16. “Incumbent Board” has the meaning set forth in Section 2.5(b).

2.17. “Non-Tandem SAR” means an SAR which is not granted in tandem with, or by
reference to, an Option, which entitles the holder thereof to receive, upon
exercise, Shares (which may be Restricted Stock or RSUs), cash or a combination
thereof with an aggregate value equal to the excess of the Fair Market Value of
one Share on the date of exercise over the base price of such SAR, multiplied by
the number of such SARs which are exercised.

2.18. “Nonqualified Stock Option” or “NQSO” means a right to purchase Shares
which is not an Incentive Stock Option.

2.19. “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

2.20. “Option Price” means the per share purchase price of a Share pursuant to
an Option.

2.21. “Outstanding Common Stock” has the meaning set forth in Section 2.5(a).

2.22. “Outstanding Voting Securities” has the meaning set forth in
Section 2.5(a).

2.23. “Participant” means an Employee, Director or consultant who holds an
outstanding Award under the Plan, and includes former Employees, Directors or
consultants who have certain post-termination rights pursuant to an Award.

2.24. “Performance Award” means a right, contingent upon the attainment of
performance goals within a Performance Period, to receive an amount in cash that
has an initial value specified in the Award Agreement.

2.25. “Performance-Based Exception” means the exception for performance-based
compensation from the tax deductibility limitations of Section 162(m) of the
Code.

2.26. “Performance Period” means the time period during which performance goals
must be achieved with respect to an Award.

2.27. “Performance Share” means a right, contingent upon the attainment of
performance goals within a Performance Period, to receive one Share (which may
be Restricted Stock or an RSU), or in lieu of all or a portion thereof, the Fair
Market Value of a Share in cash.

2.28. “Performance Unit” means a right, contingent upon the attainment of
performance goals within a Performance Period, to receive an amount that has an
initial value equal to the Fair Market Value of a Share on the grant date, which
amount may be paid in a Share (which may be Restricted Stock or an RSU), or in
lieu of all or a portion thereof, the Fair Market Value of a Share in cash.

2.29. “Period of Restriction” means the period during which the Shares of
Restricted Stock or RSUs subject to an Award may not be sold, transferred,
assigned, pledged, hypothecated or otherwise encumbered or disposed of, as
specified in the applicable Award Agreement.

2.30. “Person” has the meaning set forth in Section 2.5(a).

2.31. “Plan” means the 2011 Zebra Technologies Corporation Long-Term Incentive
Plan.

2.32. “Prior Plan” has the meaning set forth in Section 1.1.

 

4



--------------------------------------------------------------------------------

2.33. “Retirement” has the meaning, if any, set forth in an Award Agreement.

2.34. “Restricted Stock” means issued and outstanding Shares that are subject to
a Period of Restriction.

2.35. “Restricted Stock Unit” or “RSU” means a right to receive one Share, or in
lieu of all or a portion thereof, the Fair Market Value of a Share in cash, that
is subject to a Period of Restriction.

2.36. “Share” or “Shares” means shares of Class A common stock of Zebra, par
value $.01.

2.37. “Stock Appreciation Right” or “SAR” means a Tandem SAR or a Non-Tandem
SAR.

2.38. “Subsidiary” means any corporation, partnership, joint venture, affiliate,
or other entity in which Zebra is at least a majority-owner of all issued and
outstanding equity interests or has a controlling interest.

2.39. “Tandem SAR” means an SAR that is granted in tandem with, or by reference
to, an Option, which entitles the holder thereof to receive, upon exercise of
such SAR and surrender for cancellation of all or a portion of such Option,
Shares (which may be Restricted Stock or RSUs), cash or a combination thereof
with an aggregate value equal to the excess of the Fair Market Value of one
Share on the date of exercise over the base price of such SAR, multiplied by the
number of Shares subject to such option, or portion thereof, which is
surrendered.

2.40. “Zebra” has the meaning set forth in Section 1.1.

Section 3

Administration

3.1. Plan Administration and Committee Membership. The Committee shall
administer the Plan. The Committee shall consist of not less than two Directors
who are both non-employee directors of Zebra, within the meaning of Rule 16b-3
of the Exchange Act, and outside directors, as defined in Treasury Regulations
§1.162-27; provided, however, that if at any time any member of the Committee is
not an outside director, the Committee may establish a subcommittee, consisting
of all members who are outside directors, for all purposes of any Award to an
executive officer, unless the Committee determines that such an Award is not
intended to qualify for the Performance-Based Exception. The foregoing
notwithstanding, the Board shall perform the functions of the Committee for
purposes of granting Awards to non-employee directors and for approving, after
receiving the recommendation of the Committee, awards to the Chief Executive
Officer.

 

5



--------------------------------------------------------------------------------

3.2. Authority of the Committee. Except as limited by law or by the Certificate
of Incorporation or By-laws of Zebra, the Committee shall have full power to
select Employees, Directors, and consultants to participate in the Plan;
determine the sizes and types of Awards; determine the terms and conditions of
Awards, including the form, amount and timing of each Award and, if applicable,
the number of Shares, units, SARs and Performance Shares subject to an Award,
the exercise price or grant price associated with the Award, the time and
conditions of vesting, exercise or settlement of the Award and all other terms
and conditions of the Award, including, without limitation, the form of the
Award Agreement; construe and interpret the Plan and any agreement or instrument
entered into under the Plan; establish, amend, or waive rules and regulations
for the Plan’s administration; and amend the terms and conditions of any
outstanding Award. The Committee shall, subject to the terms of the Plan,
interpret the Plan and the application thereof, establish rules and regulations
it deems necessary or desirable for the administration of the Plan and may
impose, incidental to the grant of an Award, conditions with respect to the
Award, such as limiting competitive employment or other activities. All
determinations and decisions made by the Committee and all related orders and
resolutions of the Board shall be final, conclusive and binding on all persons,
including Zebra, its stockholders, Employees, Participants, and their estates
and beneficiaries.

To the extent permitted by applicable law, including, without limitation,
Section 157(c) of the General Corporation Law of the State of Delaware, the
Committee may delegate some or all of its authority hereunder to the Board or
the Chief Executive Officer as the Committee deems appropriate; provided,
however, that the Committee may not delegate its power and authority to the
Board or the Chief Executive Officer with regard to an executive officer or who,
in the Committee’s judgment, is likely to be an executive officer at any time
during the period an Award to such officer would be outstanding.

Section 4

Shares Subject to the Plan and Maximum Awards

4.1. Shares Available for Awards.

(a) The Shares available for Awards may be either authorized and unissued Shares
or Shares issued and re-acquired by Zebra. The aggregate number of Shares that
may be issued or used for reference purposes under the Plan or with respect to
which Awards may be granted shall not exceed 5,500,000 Shares, subject to
adjustment as provided in Section 4.3.

(b) In the case of any Award granted in substitution for an award of a company
or business acquired by Zebra or a Subsidiary, Shares issued or issuable in
connection with such substitute Award shall not be counted against the number of
Shares reserved under the Plan, but shall be available under the Plan by virtue
of Zebra’s assumption of the plan or arrangement of the acquired company or
business.

4.2. Individual Participant Limitations. Unless and until the Committee
determines that an Award to an executive officer is not intended to qualify for
the Performance-Based Exception, the following rules shall apply to grants of
such Awards under the Plan:

(a) Subject to adjustment as provided in Section 4.3, the maximum aggregate
number of Shares (including Options, SARs, Restricted Stock, RSUs, Performance
Units and Performance Shares to be paid out in Shares) that may be granted in
any one fiscal year to a Participant shall be 500,000.

(b) The maximum aggregate cash payout (including Performance Awards, Performance
Units and Performance Shares paid out in cash) with respect to Awards granted in
any one fiscal year that may be made to any Participant shall be $8,000,000.

 

6



--------------------------------------------------------------------------------

4.3. Adjustments in Authorized Shares. In the event of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off or other similar change in
capitalization or event, or any distribution to holders of Shares other than a
regular cash dividend, the number and class of securities available under the
Plan, the maximum number of securities available for Awards, the number and
class of securities subject to each outstanding Award and, if applicable, the
purchase price per security, the maximum number of securities with respect to
which Awards may be granted during any calendar year to any person, the terms of
each outstanding Award shall be appropriately adjusted by the Committee, such
adjustments to be made in the case of outstanding Options and SARs without an
increase in the aggregate purchase price or base price. The decision of the
Committee regarding any such adjustment shall be final, conclusive and binding.
If any such adjustment would result in a fractional security being (a) available
under the Plan, such fractional security shall be disregarded, or (b) subject to
an award under the Plan, Zebra shall pay the holder of such Award, in connection
with the first vesting, exercise or settlement of such Award in whole or in part
occurring after such adjustment, an amount in cash determined by multiplying
(i) the fraction of such security (rounded to the nearest hundredth) by (ii) the
excess, if any, of (A) the Fair Market Value on the vesting, exercise or
settlement date over (B) the exercise or base price, if any, of such Award.

Section 5

Eligibility and Participation

5.1. Eligibility. Persons eligible to participate in the Plan include current
and future Employees (including officers), Directors and consultants of Zebra
and its Subsidiaries, as determined by the Committee.

5.2. Participation. Subject to the provisions of the Plan, the Committee shall
determine and designate, from time to time, the Employees, Directors and
consultants of Zebra and any Subsidiary to whom Awards shall be granted.

Section 6

Stock Options and Stock Appreciation Rights

6.1. Grants of Options and SARs. Options and SARs may be granted to one or more
Participants in such number, upon such terms and conditions, and at any time and
from time to time, as determined by the Committee, in its sole discretion. Each
Option, or portion thereof, that is not an ISO shall be an NQSO. An ISO may not
be granted to any person who is not an employee of Zebra or any parent or
subsidiary (as defined in Section 424 of the Code). Each ISO shall be granted
within ten years of the date the Plan is adopted by the Board. To the extent
that the aggregate Fair Market Value (determined as of the date of grant) of
Shares with respect to which Options designated as ISOs are exercisable for the
first time by a Participant during any calendar year (under the Plan or any
other plan of Zebra, or any parent or subsidiary as defined in Section 424 of
the Code) exceeds the amount established by the Code, such Options shall
constitute NQSOs. Non-Tandem SARs, Tandem SARs, or any combination of these
forms of SARs may be granted. 

6.2. Option Price and Grant Price. The Award Agreement shall set forth the
Option Price or grant price for each Option or SAR, provided that the Option
Price or grant price shall not be less than 100% of the Fair Market Value on the
grant date, and which Option Price or grant price may not be subsequently
changed by the Committee except pursuant to Section 4.3. With respect to a
Participant who owns, directly or indirectly, more than 10% of the total
combined voting power of all classes of the stock of Zebra or any Subsidiary,
the Option Price of Shares subject to an ISO shall be at least 110% of the Fair
Market Value of such Shares on the ISO’s grant date.

6.3. Term. Each Option or SAR granted to a Participant shall expire at such time
as set forth in the Award Agreement, but in no event shall be exercisable later
than the 10th anniversary of the grant date. Notwithstanding the foregoing, with
respect to ISOs, in the case of a Participant who owns, directly or indirectly,
more than 10% of the total combined voting power of all classes of the stock of
Zebra or any Subsidiary, no such ISO shall be exercisable later than the fifth
anniversary of the grant date.

 

7



--------------------------------------------------------------------------------

6.4. Exercise of Options and SARs. Options and SARs shall be exercisable, in
whole or in part, at such times and be subject to such restrictions and
conditions as set forth in the Award Agreement, which need not be the same for
each Award or for each Participant. Options and SARs shall be exercised by the
delivery of a written or electronic notice of exercise to Zebra, setting forth
the number of Shares with respect to which the Option or SAR is to be exercised,
accompanied in the case of Options by full payment for the Shares as set forth
in Section 6.7. The payment by Zebra to the Participant upon an SAR exercise may
be in cash, in Shares of equivalent value, or in some combination thereof, as
set forth in the Award Agreement. If an Award Agreement does not specify the
time or times at which the Option or SAR shall become exercisable, the Option or
SAR shall become exercisable by the Participant (i) to a maximum cumulative
extent of one-third of the Shares or SARs (rounded down to the nearest whole)
covered by the Option or SAR on the first anniversary of the grant date, and
(ii) to a maximum cumulative extent of two-thirds of the Shares or SARs (rounded
down to the nearest whole) covered by the Option or SAR on the second
anniversary of the grant date, and (iii) to a maximum cumulative extent of 100%
of the Shares or SARs covered by the Option or SAR on the third anniversary of
the grant date.

6.5. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. Notwithstanding any other provision of the Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem
SAR will expire no later than the expiration of the underlying ISO; (ii) the
value of the payout with respect to the Tandem SAR may be for no more than one
hundred percent (100%) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercise; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.

6.6. Exercise of Non-Tandem SARs. SARs may be exercised upon the terms and
conditions set forth in the Award Agreement. Upon exercise, a Participant shall
be entitled to receive payment from Zebra in an amount determined by multiplying
(a) the excess of the Fair Market Value of a Share on the date of exercise over
the grant price; by (b) the number of Shares with respect to which the SAR is
exercised.

6.7. Option Price Payment. The Option Price upon exercise of any Option shall be
payable to Zebra in full either: (a) in cash, (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price, (c) a combination (i) and (ii), or (d) in cash
by a broker-dealer acceptable to Zebra to whom the holder of the Option has
submitted an irrevocable notice of exercise.

Any fraction of a Share which would be required to pay the Option Price shall be
disregarded and the remaining amount due shall be paid in cash. No book-entry
record or certificate representing Shares shall be made or delivered until the
full Option Price or grant price and any withholding taxes have been paid (or
arrangement made for such payment to Zebra’s satisfaction).

6.8. Termination of Employment, Service as a Director, or Consulting
Arrangement. The Award Agreement shall set forth the extent to which a
Participant shall have the right to exercise the Option or SAR following
termination of employment, service as a Director, or consulting arrangement with
Zebra and/or its Subsidiaries. Such provisions need not be uniform among Options
or SARs, and may reflect distinctions based on the reasons for such termination,
including, but not limited to, termination for Cause or Good Reason, or reasons
relating to the breach or threatened breach of restrictive covenants. Subject to
Section 9.8, in the event that an Award Agreement does not set forth such
provisions, the following provisions shall apply:

 

8



--------------------------------------------------------------------------------

(a) Retirement, Death or Disability. In the event that a Participant’s
employment, service as a Director or consulting arrangement with Zebra and/or
any Subsidiary terminates by reason of Retirement, death or Disability, to the
extent that the Option or SAR is not exercisable, all Shares covered by the
Option or SAR shall immediately become fully exercisable and shall remain
exercisable until the earlier of (i) the remainder of the term of the Option or
SAR, or (ii) 12 months after the date of termination.

(b) Termination for Cause. In the event that a Participant’s employment, service
as a Director or consulting arrangement with Zebra and/or any Subsidiary
terminates for Cause, all Options or SARs shall expire immediately and all
rights thereunder shall cease upon termination.

(c) Other Termination. In the event that a Participant’s employment, service as
a Director or consulting arrangement with Zebra terminates for any reason other
than Retirement, death, Disability, or for Cause, all then exercisable Options
or SARs shall remain exercisable from the date of termination until the earlier
of (i) the remainder of the term of the Option or SAR, or (ii) 90 days after the
date of termination. Such Options or SARs shall only be exercisable to the
extent that they were exercisable as of such termination date and all
unexercisable Options or SARs shall be forfeited. 

Section 7

Restricted Stock and Restricted Stock Units

7.1. Grant of Restricted Stock and Restricted Stock Units. Restricted Stock
Awards and RSU Awards may be granted to one or more Participants in such number,
upon such terms and conditions, and at any time and from time to time, as
determined by the Committee, in its sole discretion. If no Period of Restriction
is set forth in the Award Agreement, the transfer and any other restrictions
shall lapse (i) to a maximum cumulative extent of one-third of the Shares or
RSUs (rounded to the nearest whole) covered by the Award on the first
anniversary of the grant date, (ii) to a maximum cumulative extent of two-thirds
of the Shares or RSUs (rounded to the nearest whole) covered by the Award on the
second anniversary of the grant date, and (iii) to a maximum cumulative extent
of 100% of the Shares or RSUs covered by the Award on the third anniversary of
the grant date.

7.2. Restrictions. Subject to Section 9.1, such other conditions and/or
restrictions on any Shares of Restricted Stock or RSUs may be imposed as set
forth in the Award Agreement, including without limitation, a requirement that
Participants pay a purchase price for each Share of Restricted Stock or RSU,
restrictions based upon the achievement of performance goals (company-wide,
subsidiary-wide, divisional, and/or individual), time-based restrictions on
vesting, which may or may not be following the attainment of the performance
goals, sales restrictions under applicable stockholder agreements or similar
agreements, and/or restrictions under applicable federal or state securities
laws.

7.3. Voting Rights, Dividends and Other Distributions. Unless otherwise set
forth in the Award Agreement, Participants to whom Shares of Restricted Stock
have been granted may exercise full voting rights with respect to those Shares
during the Period of Restriction and shall be credited with regular cash
dividends paid with respect to the underlying Shares while they are so held
during the Period of Restriction. The Award Agreement may contain restrictions
on the dividends and other distributions.

7.4. Termination of Employment, Service as a Director, or Consulting
Arrangement. The Award Agreement shall set forth the extent to which a
Participant shall have the right to receive or settle unvested Shares of
Restricted Stock or RSUs following termination of employment, service as a
Director, or consulting arrangement with Zebra and/or its Subsidiaries. Such
provisions need not be uniform among Restricted Stock Awards and RSU Awards, and
may reflect distinctions based on the reasons for termination of employment
including, but not limited to, termination of employment for Cause or Good
Reason, or reasons relating to the breach or threatened breach of restrictive
covenants. Subject to Section 9.8, in the event that an Award Agreement does not
set forth such provisions, the following provisions shall apply:

 

9



--------------------------------------------------------------------------------

(a) Retirement, Death or Disability. In the event that a Participant’s
employment, service as a Director, or consulting arrangement with Zebra and/or
its Subsidiaries is terminated due to Retirement, death or Disability, all
Shares of Restricted Stock and RSUs shall immediately become fully vested on the
date of termination and any restrictions shall lapse.

(b) Other Termination. In the event that a Participant’s employment, service as
a Director, or consulting arrangement with Zebra and/or its Subsidiaries is
terminated for any reason other than Retirement, death or Disability, all Shares
of Restricted Stock and RSUs that are unvested at the date of termination shall
be forfeited.

 

10



--------------------------------------------------------------------------------

Section 8

Performance Awards, Performance Units and Performance Shares

8.1. Grant of Performance Awards, Performance Units and Performance Shares.
Performance Awards, Performance Units and Performance Shares may be granted to
one or more Participants in such number, upon such terms and conditions, and at
any time and from time to time, as determined by the Committee, in its sole
discretion.

8.2. Termination of Employment, Service as a Director or Consulting
Arrangement. The Award Agreement shall set forth the extent to which the
Participant shall have the right to receive payment for Performance Awards,
Performance Units and/or Performance Shares following termination of the
Participant’s employment, service as a Director, or consulting arrangement with
Zebra and/or its Subsidiaries. Such provisions need not be uniform among
Performance Awards, Performance Unit Awards and Performance Share Awards, and
may reflect distinctions based on the reasons for such termination, including,
but not limited to, termination for Cause or Good Reason, or reasons relating to
the breach or threatened breach of restrictive covenants. Subject to
Section 9.8, in the event that an Award Agreement does not set forth such
provisions, the following provisions shall apply:

(a) Retirement, Death or Disability. In the event that a Participant’s
employment, service as a Director, or consulting arrangement with Zebra and/or
its Subsidiaries is terminated during a Performance Period, or prior to the date
of the payment of the Performance Award, Performance Unit and/or Performance
Share Award, due to Retirement (except with respect to Awards to executive
officers that are intended to qualify for the Performance-Based Exception),
death or Disability, the Participant shall receive a prorated payout of the
Performance Awards, Performance Units and/or Performance Shares.

(b) Other Termination. In the event that a Participant’s employment, service as
a Director, or consulting arrangement with Zebra and/or its Subsidiaries is
terminated during a Performance Period, or prior to the date of the payment of
the Performance Award, Performance Unit and/or Performance Share Award, for any
reason other than a reason set forth in Section 8.2(a), all Performance Awards,
Performance Unit Awards and Performance Share Awards shall be forfeited.

Section 9

General

9.1 Performance Goals. Unless and until the Committee proposes for stockholder
vote and stockholders approve a change in the general performance goals set
forth in this Section 9.1, the attainment of which may determine the degree of
payout and/or vesting with respect to Awards to executive officers that are
intended to qualify for the Performance-Based Exception, the performance goals
and performance targets to be used for purposes of such grants shall be
established by the Committee in writing, shall be objectively measurable and
shall be stated in terms of the attainment of specified levels of or percentage
changes in any one or more of the following measurements: revenue; primary or
fully-diluted earnings per Share; earnings before interest, taxes, depreciation,
and/or amortization; pretax income; cash flows from operations; total cash
flows; bookings; return on equity; return on invested capital; return on assets;
net operating profits after taxes; economic value added; total stockholder
return or return on sales; or any individual performance goal which is measured
solely in terms of quantitative targets related to Zebra or Zebra’s business, or
any combination thereof. In addition, performance goals and performance targets
may be based on one or more business criteria, one or more business units or
divisions of Zebra or the applicable sector, or Zebra as a whole, and if so
desired by the Committee, by comparison with a peer group of companies. A
performance target need not be based upon an increase or positive result under a
particular business criterion and could include, for example, maintaining the
status quo or limiting economic losses (measured, in each case, by reference to
specific business criteria). The performance targets for any Performance Period
may be measured on an absolute basis or in relation to a peer group or an index.

 

11



--------------------------------------------------------------------------------

For each Award intended to qualify for the Performance-Based Exception, the
Committee shall establish the applicable performance goal(s) and performance
target(s) for that Award no later than the latest date that the Committee may
establish such goals and targets without jeopardizing the ability of the Award
to qualify for the Performance-Based Exception.

The degree of payout and/or vesting of such Awards intended to qualify for the
Performance-Based Exception shall be determined based upon the written
certification of the Committee as to the extent to which the performance targets
and any other material terms and conditions precedent to such payment and/or
vesting have been satisfied. The Committee shall have the sole discretion to
adjust the determinations of the degree of attainment of the performance
targets; provided, however, that the performance targets applicable to Awards
which are intended to qualify for the Performance-Based Exception, and which are
held by executive officers, may not be adjusted so as to increase the payment
under the Award (the Committee shall retain the sole discretion to adjust such
performance targets upward, or to otherwise reduce the amount of the payment
and/or vesting of the Award relative to the performance targets).

In the event that applicable tax and/or securities laws change to permit
Committee sole discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval. Nothing
contained herein shall be construed to preclude the Committee from granting
awards to executive officers that are not intended to qualify for the
Performance-Based Exception.

9.2. Non-Transferability of Awards. All ISOs granted to a Participant shall be
exercisable during his or her lifetime only by the Participant. Unless otherwise
specified in the Agreement relating to an Award, no Award shall be transferable
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by Zebra. Except to the extent
permitted by the foregoing sentence or the Agreement relating to an Award, each
Award may be exercised or settled during the Participant’s lifetime only by the
Participant or the Participant’s legal representative or similar person. Except
to the extent permitted by the second preceding sentence or the Agreement
relating to an Award, no Award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any such Award, such Award and all rights thereunder shall
immediately become null and void.

9.3 Beneficiary Designation. If permitted by Zebra, each Participant under the
Plan may, from time to time, name any beneficiary or beneficiaries (who may be
named contingently or successively) to whom any benefit under the Plan is to be
paid in case of his or her death before he or she receives any or all of such
benefit. Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by Zebra, and will be effective only
when filed by the Participant in writing with Zebra’s Human Resources Department
during the Participant’s lifetime. The spouse of a married Participant domiciled
in a community property jurisdiction shall join in any designation of a
beneficiary other than such spouse. If a Participant fails to designate a
beneficiary, or if all designated beneficiaries of a Participant predecease the
Participant, then each outstanding Option and SAR hereunder held by such
Participant, to the extent exercisable, may be exercised by such Participant’s
executor, administrator, legal representative or similar person. In the absence
of any such designation, benefits remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.

 

12



--------------------------------------------------------------------------------

9.4 Deferrals; Compliance with Section 409A. The Committee, in its sole
discretion, may include in an Award Agreement provisions that permit a
Participant to defer receipt of payment of cash or delivery of Shares that would
otherwise be due to such Participant upon the exercise, lapse or waiver of
restrictions, or satisfaction of any requirements, goal or target with respect
to such Award. Such deferral provisions shall be consistent with Section 409A of
the Code and applicable regulations and shall be made in accordance with such
terms and conditions as the Committee may establish from time to time or as may
be provided in any employment agreement between Zebra and the Participant or in
any deferred compensation plan maintained by Zebra.

9.5. No Guarantee of Employment or Service or Right to Participate. Nothing in
the Plan shall interfere with or limit in any way the right of Zebra to
terminate any Participant’s employment or consulting arrangement at any time,
nor confer upon any Participant any right to continue in the employ of or
consulting arrangement with Zebra or any Subsidiary. Temporary absence from
employment because of illness, vacation, approved leaves of absence, and
transfers of employment among Zebra and its Subsidiaries, shall not be
considered to terminate employment or to interrupt continuous
employment. Temporary cessation of the provision of consulting services because
of illness, vacation or any other reason approved in advance by Zebra shall not
be considered a termination of the consulting arrangement or an interruption of
the continuity thereof.

Except as otherwise provided in an Award Agreement, conversion of a
Participant’s employment relationship to a consulting arrangement, or vice
versa, shall not result in termination of previously granted Awards. No
Employee, Director or consultant shall have the right to be selected to receive
an Award under the Plan, or, having been so selected, to be selected to receive
a future Award.

9.6. Right of Setoff. Zebra or any Subsidiary may, to the extent permitted by
applicable law and which would not trigger tax under Section 409A of the Code,
deduct from and set off against any amounts Zebra or Subsidiary may owe to the
Participant from time to time, including amounts payable in connection with any
Award, owed as wages, fringe benefits, or other compensation owed to the
Participant, such amounts as may be owed by the Participant to Zebra, although
the Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff. By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff under
this Section.

9.7 Section 83(b) Election. No election under Section 83(b) of the Code to
include in gross income in the year of transfer the amounts specified in
Section 83(b) of the Code or under a similar provision of the laws of a
jurisdiction outside the United States may be made, unless expressly permitted
by the terms of the Award Agreement or by action of the Committee in writing
before the making of such election. In any case in which a Participant is
permitted to make such an election in connection with an Award, the Participant
shall notify Zebra of such election within ten days after filing notice of the
election with the Internal Revenue Service or other governmental authority, in
addition to any filing and notification required pursuant to regulations issued
under Section 83(b) of the Code or other applicable provision.

9.8. Change in Control.

(a) Notwithstanding any provision in the Plan or any Award Agreement, in the
event of a Change in Control pursuant to Section 2.5(c) or (d) in connection
with which (i) holders of Shares receive consideration consisting solely of
shares of common stock that are registered under Section 12 of the Exchange Act
(disregarding the payment of cash in lieu of fractional shares) and
(ii) outstanding Options, SARs, Restricted Stock Awards and RSU Awards are
assumed or provision is made for the continuation of outstanding Options, SARs,
Restricted Stock Awards and RSU Awards after the Change in Control, then,
subject to Section 4.3, all outstanding Options, SARs, Restricted Stock Awards
and RSU Awards shall continue in accordance with their terms and there shall be
substituted for each Share available under the Plan, whether or not then subject
to an outstanding Award, the number and class of shares into which each
outstanding Share shall be converted pursuant to such Change in Control;
provided, however, in the event of any such substitution, the purchase price per
share in the case of an Option and the grant price in the case of an SAR shall
be appropriately adjusted by the Committee (whose determination shall be final,
binding and conclusive), such adjustments to be made in the case of outstanding
Options and SARs without an increase in the aggregate purchase price or grant
price;

 

13



--------------------------------------------------------------------------------

provided, further, that in the event a Participant’s employment with Zebra and
its Subsidiaries is terminated by the Participant for Good Reason or by Zebra or
any Subsidiary without Cause on or after the date of such Change in Control and
on or prior to the one-year anniversary date of such Change in Control, then all
outstanding Options and SARs held by the Participant under the Plan shall become
exercisable in full as of the effective date of the termination of employment
and, along with any then unexercised portions of such Options and SARs, shall
remain exercisable through the remaining term of such Options and SARs, as
applicable, and all outstanding Restricted Stock Awards and RSU Awards held by
the Participant under the Plan shall become fully vested as of the effective
date of the termination of employment and the remainder of any Period of
Restriction relating to such Restricted Stock Awards and RSU Awards shall lapse;
provided, further, that upon the occurrence of such Change in Control the
Performance Periods applicable to all outstanding Awards shall lapse and the
performance goals applicable to such Awards shall be deemed to be satisfied at
the target level and, along with any then unexercised portion(s) of any such
Options and SARs as to which a Performance Period lapses, shall remain
exercisable through the remaining terms of such Options and SARs, as applicable.

(b) Notwithstanding any provision in the Plan or any Award Agreement and unless
otherwise provided in a Participant’s employment or other agreement, in the
event of a Change in Control pursuant to Section 2.5(a) or (b), or in the event
of a Change in Control pursuant to Section 2.5(c) or (d) in connection with
which (i) holders of Shares do not receive consideration consisting solely of
shares of common stock that are registered under Section 12 of the Exchange Act
or (ii) outstanding Options and SARs are not assumed or provision is not made
for the continuation of outstanding Options and SARs after the Change in
Control, each outstanding Award shall be surrendered to Zebra by the holder
thereof, and each such Award shall immediately be canceled by Zebra, and the
holder shall receive, within ten days of the occurrence of such Change in
Control, a cash payment from Zebra (or any successor) in an amount equal to
(i) in the case of an Option, the number of Shares then subject to such Option,
multiplied by the excess, if any, of the greater of (A) the highest per share
price offered to Zebra stockholders in any transaction whereby such Change in
Control takes place or (B) the Fair Market Value of a Share on the date of
occurrence of such Change in Control, over the purchase price per Share subject
to the Option, (ii) in the case of a Non-Tandem SAR, the number of Shares then
subject to such SAR, multiplied by the excess, if any, of the greater of (A) the
highest price per Share offered to Zebra stockholders in any transaction whereby
such Change in Control takes place or (B) the Fair Market Value of a Share on
the date of occurrence of such Change in Control, over the grant price of the
SAR, (iii) in the case of a Restricted Stock Award, RSU Award, Performance Unit
Award or Performance Share Award, the number of Shares, number of units or
number of Performance Shares, as the case may be, then subject to such Award,
multiplied by the greater of (A) the highest per Share price offered to Zebra
stockholders in any transaction whereby such Change in Control takes place or
(B) the Fair Market Value of a Share on the date of occurrence of such Change in
Control, and (iv) in the case of a Performance Award, the higher of (A) the
target amount of such Award that is payable upon satisfaction of the applicable
performance goals at the target level and (B) the amount that would be accrued
under generally accepted accounting principles as of the date of the occurrence
of such Change in Control. In the event of such Change in Control, each Tandem
SAR shall be surrendered by the holder thereof and shall be canceled
simultaneously with the cancellation of the related Option. Zebra may, but is
not required to, cooperate with any person who is subject to Section 16 of the
Exchange Act to assure that any cash payment in accordance with the foregoing to
such person is made in compliance with Section 16 and the rules and regulations
thereunder.

9.9. Amendment, Modification, and Termination. The Board may amend, suspend or
terminate the Plan or the Committee’s authority to grant Awards without the
consent of stockholders or Participants; provided, however, that any amendment
to the Plan shall be submitted to Zebra’s stockholders for approval not later
than the earliest annual meeting for which the record date is after the date of
such Board action if such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which the Shares may then be listed or quoted and the Board
may otherwise, in its sole discretion, determine to submit other amendments to
the Plan to stockholders for approval; and provided, further, that, without the
consent of an affected Participant, no Board or Committee action may materially
and

 

14



--------------------------------------------------------------------------------

adversely affect the rights of such Participant under any outstanding Award,
unless such action is determined by the Board or Committee in good faith to be
necessary to comply with any applicable law, regulation or rule (including
Section 409A of the Code). Subject to the preceding sentence, the Committee may
waive or modify any term of an Award to the extent that the terms of the Award
Agreement, taking the waiver or modification into account, would have been
permissible if included in the original Award Agreement, but shall have no
authority to waive or modify any other Award term after the Award has been
granted to the extent that the waived or modified term was mandatory under the
Plan.

9.10. Tax Withholding. Zebra shall have the power and the right to deduct or
withhold, or require a Participant to remit to Zebra, an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of the Plan. With respect to withholding required upon the exercise of Options
or SARs, upon the lapse of restrictions on Restricted Stock or RSUs, upon the
satisfaction of performance goals, or upon any other taxable event arising as a
result of Awards granted hereunder, Participants may elect, subject to the
approval of Zebra, to satisfy the withholding requirement, in whole or in part,
by having Zebra withhold Shares having a Fair Market Value on the date the tax
is to be determined in an amount that does not exceed the minimum statutory
total tax which would be imposed on the transaction. All such elections shall be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that Zebra deems appropriate.

9.11. Unfunded Plan. The Plan is intended to constitute an “unfunded” plan for
incentive and deferred compensation. With respect to any payments not yet made
to a Participant or obligation to deliver Shares pursuant to an Award, nothing
contained in the Plan or any Award shall give any such Participant any rights
that are greater than those of a general creditor of Zebra; provided, however,
that the Committee may authorize the creation of trusts and deposit therein
cash, Shares, other Awards or other property, or make other arrangements to meet
Zebra’s obligations under the Plan. Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Committee otherwise
determines with the consent of each affected Participant.

9.12 Forfeitures; Fractional Shares. Unless otherwise determined by Zebra, in
the event of a forfeiture of an Award with respect to which a Participant paid
cash consideration, the Participant shall be repaid the amount of such cash
consideration. No fractional Shares shall be issued or delivered pursuant to the
Plan or any Award. Zebra shall determine whether cash, other Awards or other
property shall be issued or paid in lieu of such fractional Shares or whether
such fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.

9.13. No Repricing of Options or Stock Appreciation Rights. Notwithstanding
anything in this Plan to the contrary and subject to Section 4.3, the terms of
outstanding Option or SAR may not be amended to reduce the exercise price or
grant price, as the case may be, and no Option or SAR shall be canceled in
exchange for cash, other Awards or Options or SARs with an exercise price or
grant price, as the case may be, that is less than the exercise price or grant
price of the original Option or SAR without the approval of a majority of the
votes cast affirmatively or negatively by the holders of the Shares present in
person or represented by proxy at a meeting in which the reduction of such
exercise price or grant price, or the cancellation and regranting of an Award,
as the case may be, is considered for approval.

9.14. Compliance with Section 162(m) of the Code. Zebra intends that Options,
SARs and other Awards granted to executive officers who constitute covered
employees under Section 162(m) of the Code shall satisfy the requirements of the
Performance-Based Exception, unless otherwise determined by the Committee when
the Award is granted. Accordingly, the Plan and Award Agreements shall be
interpreted in a manner consistent with Section 162(m) of the Code and
regulations thereunder. If any provision of the Plan or any Award Agreement
designated as intended to satisfy the Performance-Based Exception does not
comply or is inconsistent with the requirements of Section 162(m) of the Code or
regulations thereunder, such provision shall

 

15



--------------------------------------------------------------------------------

be construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee or
any other person sole discretion to increase the amount of compensation
otherwise payable in connection with any such Award upon attainment of the
applicable performance goals. With respect to any Option, SAR, or other Award
designed to be exempt from the requirements of Section 409A of the Code, Zebra
reserves the right to delay a Participant’s exercise or the lapse or
satisfaction of restrictions of such Award if Zebra reasonably determines that
issuance or payment under the Award would not be deductible by reason of
Section 162(m) of the Code. With respect to any other Award, payment of any
amount that Zebra reasonably determines would not be deductible by reason of
Section 162(m) of the Code shall be deferred until the earlier of the earliest
date on which Zebra reasonably determines that the deductibility of the payment
will not be so limited, or the year following the termination of employment.

9.15. Awards to Participants Outside the United States. The Committee may modify
the terms of any Award made to or held by a Participant who is then resident or
primarily employed outside of the United States in any manner deemed by the
Committee to be necessary or appropriate in order that such Award shall conform
to laws, regulations, and customs of the country in which the Participant is
then resident or primarily employed, or so that the value and other benefits of
the Award to the Participant, as affected by foreign tax laws and other
restrictions, applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section in a manner that is inconsistent with the
express terms of the Plan, so long as such modifications will not contravene any
applicable law or regulation or result in actual liability under Section 16(b)
of the Exchange Act for the Participant whose Award is modified.

9.16. Successors. All obligations of Zebra under the Plan with respect to Awards
shall be binding on any successor to Zebra, whether the existence of such
successor is the result of a direct or indirect merger, consolidation, purchase
of all or substantially all of the business and/or assets of Zebra or otherwise.

9.17. Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware without giving effect to principles of
conflicts of laws.

 

16